Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the alphanumeric" in Line 2, “said timepiece” in Line 8, “the articulation” in Line 14, “the segment” in Line 16.
Claim 2 recites the limitation "the seven-segment" in Line 3.
Claim 3 recites the limitation "the seven-segment" in Line 3.
Claim 25 recites the limitation "the change" in Lines 6.
There is insufficient antecedent basis for these limitations in the claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rams et al. (US Patent No. 3,645,087). With regard to Claim **, Rams discloses a digital display mechanism for timepieces (Fig. 1), for an alphanumeric segment display of at least one integer (Fig. 1) magnitude whose instantaneous value is defined by an output of a timepiece movement (inside 1), the digital display mechanism comprising at least one continuous display support (21, 31, 47) guided along a particular trajectory by guide means (6 8), and comprising, for each the continuous display support, drive means (5) arranged to drive the support in at least one direction of travel, each the continuous display support comprising at least a first surface (Fig. 1) and at least a second surface (Fig. 1) arranged to be visible to a user of the timepiece and different from each other, and which are display surfaces, wherein each the first surface or second surface forms only one part of an alphanumeric symbol, numeral or letter (Fig. 1), and wherein at least one the continuous display support is either a serrated belt (47) whose the drive means include at least one serrated pinion .
With regard to Claim 2, Rams discloses the digital display mechanism including at least a first display member (Fig. 8a) for a seven-segment display of a numeral, or of an Arabic numeral from zero to nine, or of a letter, or of a Latin letter, and wherein the digital display mechanism includes a first continuous display support (Fig. 8a) arranged for display on three or four first segments, and a second continuous display support (Fig. 8a) for display respectively on four or three second segments.
With regard to Claim 3, Rams discloses the digital display mechanism (Fig. 8a) including at least a second display member for the seven-segment display of a tens numeral, or a dozen numeral, or a numeral from zero to two, and wherein the digital display mechanism includes a third continuous display support (Fig. 8a) for display on four or three third segments, and a fourth continuous display support (Fig. 8a) for display respectively on three or four fourth segments.
With regard to Claim 4, Rams discloses the digital display mechanism including at least a third, one or two segment display member (Fig. 8a) for the display of a numeral one or for an empty display, and wherein the digital display mechanism includes a fifth continuous display support (Fig. 8a) for display on an alignment of rectilinear segments or on a single rectilinear segment.
With regard to Claim 5, Rams discloses the first surfaces and second surfaces of the continuous display support being substantially planar and perpendicular to the direction of an axis of rotation about which the drive means are rotatable.
With regard to Claim 6, Rams discloses at least one the continuous display support forming a closed loop (Fig. 4).
With regard to Claim 7, Rams discloses at least one the continuous display support forming an open loop (Fig. 4).
With regard to Claim 8, Rams discloses the digital display mechanism including means (9) for tensioning at least one the continuous display support.
With regard to Claim 9, Rams discloses at least one the trajectory of the continuous display support being substantially planar (Fig. 4).
With regard to Claim 10, Rams discloses at least one the continuous display support being a serrated belt (47), and wherein the drive means thereof include at least one serrated pinion (42) complementary to the serration of the belt.
With regard to Claim 11, Rams discloses at least one the continuous display support being a chain (47), and wherein the drive means thereof include at least one pinion (42) complementary to the articulation of the links of the chain.
With regard to Claim 12, Rams discloses the drive means of at least one the continuous display support being arranged to drive the support in two opposite directions of travel.
With regard to Claim 13, Rams discloses the drive means of at least one the continuous display support being arranged to continuously drive the support.
With regard to Claim 14, Rams discloses the drive means of at least one the continuous display support being arranged to drive the support in steps (Fig. 3).
With regard to Claim 15, Rams discloses each the first surface and/or each the second surface of the continuous display support covers an integer number (Fig. 3) of the steps.
With regard to Claim 16, Rams discloses the drive means of at least one the continuous display support being arranged to drive the support, during a display change (Fig. 3), through a number of steps determined by the output of the movement.
With regard to Claim 17, Rams discloses the drive means of at least one the continuous display support being arranged to drive the support, during a display change (Fig. 3), through a number of steps determined by the output of the movement, and wherein the drive means of at least one the continuous display support are arranged to drive the support, during a display change, in a direction determined by the output of the movement.
With regard to Claim 18, Rams discloses at least one the continuous display support being partially hidden from the user by a cover (7) having at least one aperture, or a translucent or transparent zone, leaving at least one part of the continuous display support visible to the user.
With regard to Claim 19, Rams discloses at least one the continuous display support being partially hidden from the user by a cover (7) having at least one aperture, or a translucent or transparent zone, leaving at least one part of the continuous display support visible to the user, and wherein the aperture, or the translucent or transparent zone, includes at least one open segment whose length is equal to one the step or to an integer multiple of the step.
With regard to Claim 20, Rams discloses at least one the continuous display support including at least a first added element (Fig. 3) visible to the user and bearing a the first surface and/or a least a second added element visible to the user and bearing the second surface.
With regard to Claim 21, Rams discloses the digital display mechanism being arranged for a display of the hours, or of the minutes, or of the hours and minutes (Fig. 3).
With regard to Claim 22, Rams discloses the digital display mechanism being arranged for an AM/PM display and/or for a day/night display (Fig. 3).
With regard to Claim 23, Rams discloses the digital display mechanism being arranged for a decimal display of the current month (Fig. 3).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having digital alphanumeric displays with guide and drive means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833